UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-20560
                            Summary Calendar
                         _____________________

               NCNB TEXAS NATIONAL BANK, As receiver for
                   First Republicbank Houston NA and
                         KWP FINANCIAL I, INC.,

                                             Plaintiffs - Appellees,

                                versus

                     ALLEN HOUK, Trustee, Et Al.,

                                                           Defendants

                  SIU NIN NG, also known as David Ng;
                            PO-SHIN WONG NG

                                            Defendants - Appellants.


        ________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                          (CA-H-91-571)
        ________________________________________________

                          June 21, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Siu Nin Ng and Po-Shin Wong Ng (Ngs) appeal an adverse summary

judgment concerning a guaranty given by the Ngs in 1987.        They




*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
claim the existence of genuine issues of material facts concerning

the meaning of the guaranty and the calculation of the amount due.

     Needless to say, we review a summary judgment de novo.   Our

review of the record does not reveal a material fact issue.

Moreover, we find no reversible error in the district court's

characterization of the "oral motion" for summary judgment as a

"reurging" against the Ngs of the summary judgment motion filed

earlier against the other defendants.

                                                        AFFIRMED.